FILED
                              NOT FOR PUBLICATION                           NOV 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EDGAR ROLANDO MARROQUIN                           No. 08-73380
VELIZ,
                                                  Agency No. A070-940-153
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Edgar Rolando Marroquin Veliz, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for protection

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence, Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008), and we deny the petition for review.

        The BIA, applying the “willfull blindness” test of acquiescence, found

Marroquin Veliz failed to establish “that he is more likely than not to be tortured

by, or with the acquiescence of, anyone within governmental authority” upon

return to Guatemala. Substantial evidence supports the BIA’s denial of CAT relief.

See Sinha v. Holder, 564 F.3d 1015, 1026 (9th Cir. 2009); Silaya, 524 F.3d at

1070.

        We reject Marroquin Veliz’s contention that the agency ignored the evidence

of country conditions in the Country Report because he has not overcome the

presumption that the agency reviewed the record. See Fernandez v. Gonzalez, 439

F.3d 592, 603 (9th Cir. 2006). We also reject Marroquin Veliz’s contention that

the BIA engaged in improper factfinding, because it is belied by the record.

        PETITION FOR REVIEW DENIED.




                                          2                              08-73380